ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-088, recommending that ANDE R. ABRAHA, formerly of WEST ORANGE, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since May 10, 2004, be disbarred for violating RPC 1.5(b)(failure to provide a written fee agreement), RPC 1.15(a)(commingling of personal and trust funds), RPC 8.4(e)(con-duct involving dishonesty, fraud, deceit or misrepresentation) and the knowing misappropriation of trust funds in violation of In re Wilson, 81 N.J. 451, 409 A.2d 1153 and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And ANDE R. ABRAHA having failed to appear on the Order directing him to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANDE R. ABRAHA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ANDE R. ABRAHA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20, dealing with disbarred attorneys; and it is further
*129ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.